MEMORANDUM **
Armando Elmer Sanchez-Urias appeals his 12-month sentence imposed following the district court’s revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Sanchez-Urias contends the district court erred by imposing a consecutive sentence without providing him with notice. The district court did not clearly err by imposing consecutive sentences. See U.S.S.G. § 7B1.3(f), policy statement (stating that “any term of imprisonment imposed upon the revocation of probation or supervised release shall be ordered to be served consecutively to any sentence of imprisonment that the defendant is serving”). To the extent that notice is required, the record demonstrates it was provided.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.